Title: Mathew Carey to James Madison, 1 November 1829
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadia.
                                
                                 Nov. 1. 1829
                            
                        
                        
                        By this mail, I send you a number of copies of two essays on the protecting System, which I request you will
                            be so good  to hand to the Messenger of the Convention to be delivered to the members. I remain, Sir, very respectfully,
                            Your obt hble Servt
                        
                        
                            
                                Mathew Carey
                            
                        
                    